Citation Nr: 0017087	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed disability 
manifested by perforated ear drums.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1944 to March 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the RO.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current disability manifested by perforated ear 
drums due to disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

The claim of service connection for disability manifested by 
perforated ear drums is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that, inasmuch as the veteran may be offering his own medical 
opinion as to any question of medical diagnosis and causation 
presented in this case, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records shows that 
the veteran was treated for discharge of the right ear in 
August 1944.  The right ear had been draining; the ear drum 
was intact.  In September 1945, the veteran had an ear 
consultation and early catarrhal otitis media, left was 
noted.  

In a May 1962 rating decision, the RO granted service 
connection for otitis media, catarrhal.  

The veteran has been afforded several VA examinations with 
regard to the service-connected otitis media.  The 
examinations in April 1962, June 1976, February 1980, 
December 1981, April 1986, June 1988 and October 1989 were 
negative for a finding of perforated ear drums.  During the 
October 1989 examination, the examiner noted that the 
audiological results of severe high frequency sensorineural 
impairment was consistent with sensorineural impairment, not 
conductive middle ear problem with otitis media.  

In July 1998, the veteran submitted a claim of service 
connection for broken ear drums.  The veteran asserted that 
both of his ear drums were broken after firing a machine gun.  

On review, the service medical records show that the veteran 
was diagnosed as having otitis media, for which he has been 
granted service connection.  The medical evidence clearly 
shows that the veteran has a related sensorineural hearing 
loss.  However, no competent evidence has been submitted to 
support the veteran's assertion that he has current 
disability manifested by perforated ear drums due to disease 
or injury which was incurred in or aggravated by service.  
Absent competent evidence to support the veteran's lay 
assertions, the claim of service connection is not well 
grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a).  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995). A review of the correspondence in this 
case, to include the statement of the case shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) as the 
veteran was fully informed of the reason for the denial of 
his claim and was advised of what evidence was needed in 
order to support his claim.  



ORDER

Service connection for disability manifested  by perforated 
ear drums is denied, as a well-grounded claim has not been 
submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

